Exhibit 1.1 NEW YORK MORTGAGE TRUST, INC. 3,600,000 Shares of 7.875% Series C Cumulative Redeemable Preferred Stock 1 UNDERWRITING AGREEMENT April 15, 2015 Morgan Stanley & Co. LLC 1585 Broadway New York, New York 10036 UBS Securities LLC 1285 Avenue of the Americas New York, New York 10019 Keefe, Bruyette & Woods, Inc. 787 Seventh Avenue, 4th Floor New York, New York 10019 As Representatives of the Several Underwriters named in ScheduleI attached hereto Ladies and Gentlemen: New York Mortgage Trust, Inc., a Maryland corporation (the “ Company ”), proposes to issue and sell, subject to the conditions hereinafter stated, to the several Underwriters named in ScheduleI attached hereto (the “ Underwriters ”) an aggregate of 3,600,000 shares (the “ Firm Securities ”) of its 7.875% Series C Cumulative Redeemable Preferred Stock, liquidation preference $25.00 per share (the “ Series C Stock ”), a series of the Company’s preferred stock, $0.01 par value per share (“ Preferred Stock ”), pursuant to and in accordance with the terms and conditions of this underwriting agreement (this “ Agreement ”) in connection with the public offering (the “ Offering ”) and sale of such Firm Securities. Morgan Stanley & Co. LLC, UBS Securities LLC and Keefe, Bruyette & Woods, Inc. shall act as the representatives (the “ Representatives ”) of the several Underwriters. In addition, the Company proposes to issue and sell to the Underwriters, upon the terms and conditions set forth in Section 3 hereof, an aggregate of up to 540,000 additional shares of Series C Stock (“ Optional Securities ”).The Firm Securities and the Optional Securities are, collectively, hereinafter called the “ Securities .” This is to confirm the agreement concerning the purchase of the Securities from the Company by the Underwriters. 1 Not including option to purchase the Optional Securities. 1. Representations and Warranties of the Company.
